Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 10/503,499 has been reviewed and is accepted. The terminal disclaimer has been recorded.
3.	     Examiner has reviewed and considered Applicant’s modifications of 05/16/2022 and claims 1-4 and 7-21 are now in condition for allowance.
4.	As Applicant pointed out on pages 9-12 of the response, art of record, Ponce de Leon, Oikawa, Lev, Swaminathan and Burgess, does not teach and/or fairly suggest a process for:
“managing product development and calculating an average and the sum of project agility and market agility by  receiving development data which includes project timeline requirements data including a feature deadline; wherein such calculations are based at least in part on development data and the amount of time spent developing the feature, business momentum which includes project agility and market agility, wherein project agility is calculated as ratio of a first time value compared to an amount of time remaining until the feature deadline; wherein receiving a first priority value indicating a level of priority of the first feature; receiving a first penalty value indicating a penalty for failing to deliver the first feature by the feature deadline; and receiving the first time value indicating a time required for development of the first feature; then receiving budget data;  then calculating market agility by, at least in part, calculating a ratio of the first cost value compared to the budget data” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 16. 
Thus all pending claims 1-4 and 7-21 are allowed over the art of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193